Title: To Benjamin Franklin from Alexander Colden, 2 June 1773: résumé
From: Colden, Alexander
To: Franklin, Benjamin


<General Post Office, New York, June 2, 1773: Wrote him on May 5 and sent the accounts through April 5 last; also sent first bills of exchange, of which he now encloses seconds: John Bonfield on Quarles Harris, £80; Thomas Boylston on Champion & Dickason, £100; George Erwin on Lane, Son & Fraser, £120; Benjamin Ogles on James Anderson, £83 10s. 3d.; William Maxwell on Rowland [?] Williams, £67; total, £450 10s. 3d. Also encloses a first bill of Willing & Morris on Harris & Co. for £15, “being the Bill Mr. Foxcroft sent me for Wm. Taylors Protested Bill which you returned me, and I mentioned Mr. Foxcroft had Omitted to Endorse.” The Lord Hyde, packet, has not arrived. >
